          Case 20-31175 Document 24 Filed in TXSB on 03/30/20 Page 1 of 3




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

IN RE:                                           §                    CASE NO. 20-31175
                                                 §
GRANITE TRUCKING, INC.                           §
                                                 §
                                                 §
                                                 §
Debtor.                                          §
                                                 §
                                                 §                           CHAPTER 11
                                                 §

                NOTICE OF APPEARANCE AND REQUEST FOR NOTICE
                       AND SERVICE OF ALL DOCUMENTS

       Please take notice that, pursuant to Section 1109(b) of Title 11 of the United States

Bankruptcy Code and Rule 9010 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), the undersigned attorneys do hereby appear as counsel for nFusion Capital, LLC

(“nFusion”), creditor and party-in-interest in the above-captioned chapter 11 case.

       Please take further notice that, pursuant to Bankruptcy Rules 2002, 3017, 4001, 9001,

9007 and 9010, and pursuant to Section 342 of Title 11 of the United States Code, 11 U.S.C. §

101 et seq. (the “Code”), nFusion hereby requests that all documents filed with the Court, all

notices given or required to be given in the debtor’s case, and all papers served or required to be

served in this case, be given and served upon the following, and that appropriate entry thereof be

made on any creditor’s matrix or list of creditors in this case:


                               James. M. Schober
                               Teresa Ruiz Schober
                               Ryan G. Kercher
                               SCHOBER & SCHOBER, P.C.
                               400 W. 15th St., Suite 1405
                               Austin, Texas 78701
                               Tel: 512.474.7678
         Case 20-31175 Document 24 Filed in TXSB on 03/30/20 Page 2 of 3




                                Fax: 512.498-1333
                                Email: jim@schoberlegal.com
                                Email: teresa@schoberlegal.com
                                Email: ryan@schoberlegal.com
                                Email: cindy@schoberlegal.com

        Please take further notice that this request includes not only the notices and papers

referred to in the Rules and the Code provisions specified above, but also includes all orders,

notices, hearing dates, applications, and other documents that affect or seek to affect in any way

the rights or interests of any creditor or party in interest in this case, including without limitation

nFusion Capital, LLC.

        Please take further notice that nFusion does not intend this notice or any later

appearance or pleading, be deemed or construed a waiver of its rights: (i) to have final orders in

non-core matters entered only after de novo review by a District Judge; (ii) to trial by jury in any

proceeding so triable; (iii) to have the District Court withdraw the reference in any matter subject

to mandatory or discretionary withdrawal; (iv) to require that notice be served upon any other

person, firm or governmental agency; and (v) to any rights, claims, actions, defenses to which he

is or may be entitled, in law or equity, all of which rights, claims, actions, or defenses nFusion

expressly reserves.

        Please take final notice that this notice shall not be construed as an appointment of

James M. Schober, Teresa Ruiz Schober, Ryan G. Kercher or Schober & Schober, P.C. as

authorized agent of nFusion, either expressly or impliedly, for purposes of receiving service of

process pursuant to Rule 7004 of the Federal Rules of Bankruptcy Procedure or Rule 4 of the

Federal Rules of Civil Procedure

                                                Respectfully submitted,

                                                SCHOBER & SCHOBER, P.C.
        Case 20-31175 Document 24 Filed in TXSB on 03/30/20 Page 3 of 3




                                            400 W. 15TH St., Suite 1405
                                            Austin, TX 78701
                                            Tel: 512.474.7678
                                            Fax: 512.498.1333


                                            /s/ Teresa Ruiz Schober__________
                                            Teresa Ruiz Schober (#24005353)
                                            James Matthew Schober (#24004907)
                                            Ryan G. Kercher (#24060998)

                                            Attorneys for nFusion Capital, LLC

                               CERTIFICATE OF SERVICE

        The undersigned certifies that a true and correct copy of the preceding was served to all
parties requesting notice via the Court’s CM/ECF and via U.S. Mail as indicated below on
March 30, 2020.

Via U.S. Mail                                    Via CM/ECF
Granite Trucking, Inc.                           Office of the US Trustee
PO Box 701                                       515 Rusk Ave., Ste. 3516
Marble Falls, TX 78654                           Houston, TX 77002
Debtor                                           United States Trustee


Via CM/ECF
Russell Van Beustring
Attorney at Law
6200 Savoy Dr., Suite 1150
Houston, TX 77036
Attorney for Debtor

                                            /s/ Teresa Ruiz Schober
                                            Teresa Ruiz Schober
